 



Exhibit 10.19
LICENSE AGREEMENT
     THIS AGREEMENT is made this 30th day of June, 2003 (the “Effective Date”)
by and between KOSS CORPORATION, a Delaware corporation with its principal place
of business at 4129 North Port Washington Avenue, Milwaukee, WI 53212 (the
“LICENSOR”) and SONIGEM PRODUCTS, INC., a corporation organized under the laws
of the Province of Ontario, with its principal place of business at 300 Alden
Road, Markham, Ontario L3R 4C1(the “LICENSEE”).
     WHEREAS, LICENSEE desires to obtain the right to use certain trademarks of
LICENSOR in connection with the marketing and sale of certain of LICENSEE’s
products; and
     WHEREAS, LICENSOR is willing to grant such rights to LICENSEE upon the
terms and conditions set forth below;
     NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and conditions herein contained, the parties hereby agree as follows:

1.   DEFINITIONS.

     For purposes of this Agreement, unless the context otherwise requires, the
following terms shall have the meanings set forth below:
     1.1 “Licensed Trademarks” mean the “Koss” trademarks listed on Exhibit A to
this Agreement.
     1.2 “Products” mean the consumer electronic products of LICENSEE set forth
on Exhibit B to this Agreement.
     1.3 “Licensed Products” mean all Products of LICENSEE that have the
Licensed Trademarks affixed or attached thereto in any manner.
     1.4 “Territory” means Canada.
     1.5 “Contract Period” means the period beginning on the Effective Date and
ending on June 30, 2008 and any applicable renewal period.
     1.6 “Contract Year” means the fiscal year of Koss Corporation (July
1-June 30).
     1.7 “Calendar Quarter” means each three-month period during the term of
this Agreement, with the first Calendar Quarter beginning on July 1, 2003 (i.e.,
July 1, 2003 through September 30, 2003; October 1, 2003 though January 31,
2004, etc.).

2.   GRANT OF LICENSE; LICENSOR’S SALES.

     2.1 Subject to the terms and conditions of this Agreement, LICENSOR hereby
grants to LICENSEE the exclusive right and license to use the Licensed
Trademarks within the

 



--------------------------------------------------------------------------------



 



Territory during the Contract Period in connection with, and only with, the
manufacture, promotion, distribution and sale of the Licensed Products.
     2.2 LICENSEE will not make or authorize any use, direct or indirect, of the
Licensed Trademarks outside of the Territory; provided, however, that subject to
the provisions of Section 2.3 below, LICENSEE has the right to have the Licensed
Products manufactured outside the Territory solely for sale by LICENSEE inside
the Territory.
     2.3 LICENSEE has the right to subcontract the manufacture of the Licensed
Products to another entity, provided that such entity executes a letter
agreement in form substantially similar to Exhibit C attached hereto. LICENSEE
shall not grant any other subcontracting rights other than as provided in this
Section 2.3.
     2.4 LICENSEE agrees to sell Products and Licensed Products to LICENSOR at a
price equal to the price LICENSEE pays for such Products or Licensed Products,
plus ten percent (10%), payment terms of net ninety (90) days. Notwithstanding
anything to the contrary set forth in this Agreement, any schedule or Exhibit
hereto, or any other document, LICENSOR and LICENSEE acknowledge and agree that
LICENSOR has the right, without any restrictions and on terms acceptable to
LICENSOR in its sole discretion, to sell Products or Licensed Products
(i) within the Territory or outside of the Territory to the U.S. military or
U.S. government or any other military or governmental agency (ii) by direct mail
or out of any of LICENSOR’s outlet stores existing now or in the future, or
(iii) directly to customers or end-users through LICENSOR’s web site or
otherwise via the Internet.

3.   LICENSEE’S OBLIGATIONS.

     3.1 LICENSEE will not manufacture, advertise, promote, distribute or sell
any Licensed Products:

  (a)   in violation of any law or regulatory restriction; or     (b)   in any
manner that damages the image, reputation or goodwill of the Licensed Trademarks
or of LICENSOR or portrays LICENSOR or the Licensed Products in a false or poor
light.

     3.2 During the Contract Period, LICENSEE will diligently manufacture,
promote, distribute and sell Licensed Products and make and maintain adequate
arrangements for the distribution, repair and servicing of the Licensed Products
throughout the Territory. LICENSEE and LICENSOR shall each inform the other
party of their respective toll-free customer service telephone numbers, and
shall inform customers who have mistakenly telephoned one party of the other
party’s customer service telephone number.
     3.3 LICENSEE will not sell refurbished Products labeled with the Licensed
Trademarks unless such Products are clearly and conspicuously labeled as
refurbished merchandise.

 



--------------------------------------------------------------------------------



 



     3.4 At the request of LICENSOR, LICENSEE will pay to LICENSOR in advance
all translation costs, filing fees and all other fees, costs and expenses
associated with “registered user” filings within the Territory.
     3.5 A breach of LICENSEE’s obligations regarding the Licensed Trademarks
may result in irreparable injury for which there may be no adequate remedy at
law. Therefore, in the event of any breach or threatened breach of LICENSEE’s
obligations regarding the Licensed Trademarks, LICENSOR will be entitled to seek
equitable relief in addition to its other available legal remedies in a court of
competent jurisdiction.

4.   APPROVAL OF LICENSED PRODUCTS.

     4.1 LICENSOR has the right to approve or disapprove, in the manner provided
herein in advance of sale, the quality, style, appearance, material and
workmanship of all Licensed Products and the packaging therefor, and to approve
or disapprove in advance any and all trademarks, trade names, designs and logos
(whether included in the Licensed Trademarks or not) used in connection with the
Licensed Products. LICENSEE shall not advertise, distribute or sell any such
Licensed Product that has not been approved by LICENSOR. Before selling or
distributing any Licensed Product, LICENSEE shall submit to LICENSOR for its
approval, artist renderings of the proposed Products and/or mock-ups with full
engineering specifications together with packaging, labels and the like. Within
twenty (20) business days after receipt of each of the renderings and/or
mock-ups, LICENSOR will approve or disapprove such Products in writing, failing
which such products shall be deemed to have been approved. After LICENSOR has
approved the proposed Products and LICENSEE has obtained tooling for the
proposed Products, LICENSEE shall provide LICENSOR with off-tool and/or
production samples of the Products and LICENSOR shall disapprove such samples in
writing within twenty (20) business days after LICENSOR’s receipt of such items
or else LICENSOR shall be deemed to have approved them. LICENSEE shall also
provide to LICENSOR, at no cost to LICENSOR, three (3) working samples of each
Product within thirty (30) days of the commencement of production of such
Product. Licensed Products that are sold or distributed by LICENSEE under this
Agreement will be of no lesser quality than the corresponding samples approved
by LICENSOR. LICENSOR will not unreasonably withhold approval required by
LICENSOR under this Section 4.1.
     4.2 During the Contract Period, LICENSEE shall take all actions reasonably
necessary to cure any defects in the Licensed Products and will act to preserve
the image, reputation and goodwill of the Licensed Trademarks and of LICENSOR.
     4.3 LICENSEE shall make such warranties as are legally required in
connection with the sale of the Licensed Products, including all manufacturer’s
warranties to customers.

5.   APPROVAL OF ADVERTISING, APPEARANCE AND USE OF LICENSED TRADEMARKS.

     5.1 LICENSOR has the right to approve or disapprove, in advance of
LICENSEE’s commercial use of the Licensed Products, the contents, appearance and
presentation of all advertising materials that incorporate the Licensed
Trademarks or that make reference in any

 



--------------------------------------------------------------------------------



 



way to the Licensed Trademarks or Licensed Products. Before producing,
publishing or distributing any advertising materials hereunder, LICENSEE shall
submit to LICENSOR, for its approval, line art and color specifications for the
materials. LICENSOR will, within twenty (20) business days after receipt,
approve or disapprove such material in writing, failing which such material
shall be deemed to have been approved, provided that LICENSOR’s approval shall
be subject to submission and approval of LICENSEE’s final packaging materials.
LICENSOR will not unreasonably withhold approval required by LICENSOR under this
Section 5.1.
     5.2 LICENSEE agrees to protect, indemnify and save harmless LICENSOR,
LICENSOR’s parent, subsidiaries and affiliates and all officers, directors,
agents, employees and representatives thereof, from and against any and all
expenses, damages, claims, suits, actions, judgments and costs whatsoever,
including reasonable attorneys’ fees, arising out of, or in any way connected
with, any claim or action relating to the contents of LICENSEE’s advertising or
of the Licensed Products, whether or not approved by LICENSOR hereunder, but not
including claims that the Licensed Trademarks infringe a third party’s
intellectual property rights.
     5.3 LICENSOR has the right to include a full line catalog of LICENSOR’s
products within each Product to which the Licensed Trademarks are affixed and
distributed by LICENSEE. A sample of the full line catalog will be provided to
LICENSEE, who shall instruct LICENSOR on a quarterly basis as to the quantity of
full line catalogs needed and the destination where they should be shipped for
LICENSEE’s packaging purposes. LICENSOR also has the right to include
promotional coupons for certain of LICENSOR’s products on a quarterly basis
except as prohibited by specific retailers. Such coupons shall be provided in a
manner similar to that set forth above for the full line catalog and are to be
included in every product bearing the Licensed Trademarks and distributed by
LICENSEE.
     5.4 LICENSEE will provide to LICENSOR a copy of LICENSEE’s most recent list
of holders of warranties on all Products distributed by LICENSEE. LICENSOR
agrees to keep such information confidential and to use it solely for soliciting
direct mail consumer sales.

6.   ROYALTIES; PAYMENT; RENEWAL.

     6.1 During each Calendar Quarter of the term of this Agreement, LICENSEE
will pay to LICENSOR as royalties (“Royalties”) the greater of (1) the royalty
rate percentage of net sales of the Licensed Products as set forth in Exhibit B
to this Agreement, and (2) the Minimum Quarterly Royalty in Section 6.2 below.
The term “net sales” with respect to the Licensed Products means the total
amount invoiced by LICENSEE for sales of the Licensed Products less (a) the
total amount of returns of the Licensed Products, as exemplified on Exhibit D to
this Agreement, (b) volume rebate credits and co-operative advertising
allowances (which LICENSEE shall provide to LICENSOR on the quarterly commission
schedule), and (c) any sales taxes (i.e., provincial sales tax and GST) included
in the price of the Licensed Products. No Royalties will be due on sales of
products from LICENSEE to LICENSOR.
     6.2 During the applicable Contract Year, the minimum quarterly Royalties
(“Minimum Quarterly Royalties”) for each Calendar Quarter during that Contract
Year are as follows:

 



--------------------------------------------------------------------------------



 



      Contract Year   Minimum Quarterly Royalties
July 1, 2003 — June 30, 2004
  U.S. $12,500
July 1, 2004 — June 30, 2005
  U.S. $18,750
July 1, 2005 — June 30, 2006
  U.S. $25,000
July 1, 2006 — June 30, 2007
  U.S. $31,250
July 1, 2007 — June 30, 2008
  The greater of U.S. $37,500 or the Minimum Quarterly Royalties paid by
LICENSEE for July 1, 2006 — June 30, 2007

If at the end of any Calendar Quarter, the cumulative total Royalties paid by
LICENSEE to LICENSOR do not equal or exceed the cumulative Royalty for such
Calendar Quarter as set forth in Exhibit E, then LICENSEE shall pay to LICENSOR
the difference between the Minimum Quarterly Royalties for such Calendar Quarter
and the Royalties paid by LICENSEE to LICENSOR for such Calendar Quarter within
thirty (30) days following the end of such Calendar Quarter.
     6.3 If as of June 30, 2008, LICENSOR elects to renew this Agreement as
hereinafter provided for an additional two (2) year period, LICENSEE shall pay
to LICENSOR the following Minimum Quarterly Royalties:

      Contract Year   Minimum Quarterly Royalties
July 1, 2008 — June 30, 2009
  The greater of U.S. $39,375 or the Minimum Quarterly Royalties paid by
LICENSEE for July 1, 2007 — June 30, 2008
July 1, 2009 — June 30, 2010
  The greater of U.S. $41,344 or the Minimum Quarterly Royalties paid by
LICENSEE for July 1, 2008 — June 30, 2009

If at the end of any Calendar Quarter, the cumulative total Royalties paid by
LICENSEE to LICENSOR do not equal or exceed the cumulative Royalty for such
Calendar Quarter as set forth in Exhibit E, then LICENSEE shall pay to LICENSOR
the difference between the Minimum Quarterly Royalties for such Calendar Quarter
and the Royalties paid by LICENSEE to LICENSOR for such Calendar Quarter within
thirty (30) days following the end of such Calendar Quarter.
     6.4 LICENSEE shall make payment of Royalties quarterly on or before the
20th day following the end of each Calendar Quarter of each Contract Year during
the term of this Agreement (i.e., January 20, April 20, July 20 and October 20)
and within thirty (30) days after the expiration or earlier termination of this
Agreement, in respect of all Licensed Products shipped during such quarter.

 



--------------------------------------------------------------------------------



 



     6.5 LICENSEE’s payment of all Royalties must be in United States dollars.
The late payment of any Royalties will bear interest at the rate of one and
one-half percent (1-1/2%) per month, or at the highest rate permitted by
applicable state law, whichever is lower.

7.   BOOKS, RECORDS, AND STATEMENTS.

     7.1 LICENSEE shall maintain for three (3) years following the close of each
Contract Year accurate books and records that disclose, at a minimum, the
following: the cost of sales of the Licensed Products, the amount of sales of
the Licensed Products, the amount of credits for returns, trade discounts and
customers’ shipping costs, the amount of all Royalties payable hereunder by
LICENSEE and the manner in which such Royalties were determined.
     7.2 LICENSEE shall deliver to LICENSOR with each quarterly payment a
detailed accounting statement showing the calculation of such Royalties payment.
Such statement must be in sufficient detail to be audited from the books of
LICENSEE maintained pursuant to Section 7.1. By the 15th day of each month
during each Contract Year during the term of this Agreement, LICENSEE shall also
provide LICENSOR with a preliminary tabulation of the sales and returns by
customer and by Product model number for the prior month, for LICENSOR’s use and
analysis.
     7.3 Within ninety (90) days after the close of each Contract Year, LICENSEE
shall furnish to LICENSOR a statement, certified to be true and correct by
LICENSEE’s Chief Financial Officer, that the accounting for sales is complete
and correct, and the total sales of the Licensed Products to each retail
account.
     7.4 LICENSOR, at its expense, has the right at any time during regular
business hours after the end of any Contract Year, upon five (5) days written
notice to LICENSEE, to have a representative of LICENSOR examine or audit the
books, accounts and records of LICENSEE that pertain to the manufacture,
distribution and sale of the Licensed Products and the amount of credit for
returns, trade discounts and customers’ shipping costs with respect thereto, and
other books and records as they may be reasonably required by LICENSOR’s
accountants to verify the figures reported in any statements furnished to
LICENSOR pursuant to this Section 7. LICENSEE shall make such books of account
and records available to LICENSOR and its accountants at LICENSEE’s office
located as herein stated or such other place as the parties mutually agree.
LICENSEE shall render all possible assistance to LICENSOR and its accountants
for the purpose of facilitating the checking or auditing of net sales and of the
figures set forth in any of LICENSEE’s statements. If the examination or audit
reveals the underpayment of any Royalties, LICENSEE shall immediately pay
LICENSOR the amount of the deficiency with interest, and if the deficiency
exceeds five percent (5%) of the amount of Royalties paid with respect to such
year or years audited, LICENSEE shall pay the cost of the examination or audit.

8.   TRADEMARKS.

     8.1 LICENSEE will imprint irremovably and legibly on each Licensed Product
manufactured, distributed or sold under this Agreement (including, but not
limited to, advertising, promotional, packaging and wrapping material and any
other such material wherein

 



--------------------------------------------------------------------------------



 



the Licensed Trademarks may appear), the appropriate trademark and/or copyright
notices, as designated in writing in advance by LICENSOR. LICENSEE will deliver
to LICENSOR upon request, free of cost, samples of each Licensed Product
together with their packaging and wrapping material for approval and for
trademark and/or copyright registration purposes.
     8.2 LICENSEE will not, during the term of this Agreement or thereafter,
file any application for trademark registration or otherwise obtain or attempt
to obtain ownership of any name, design, logo, trademark or trade name, within
the Territory or in any other country of the world, which includes or is
confusingly similar to or suggestive of the Licensed Trademarks.
     8.3. LICENSEE will not, directly or indirectly, challenge or contest
LICENSOR’s ownership of or rights in the Licensed Trademarks, whether for the
Licensed Products or otherwise.
     8.4 All use of the Licensed Trademarks by LICENSEE inure to the benefit of
LICENSOR, and LICENSEE does not and will not acquire any rights therein adverse
to LICENSOR.

9.   MAINTENANCE OF LICENSED TRADEMARKS.

     LICENSEE shall promptly notify LICENSOR in writing of any infringement by
others of the Licensed Trademarks on articles similar to the Licensed Products
if and when such infringement becomes known to LICENSEE and shall provide
LICENSOR with any available evidence of such infringement. Only LICENSOR has the
right to commence legal proceedings against such infringer. In any infringement
action, proceeding or claim brought by LICENSOR, LICENSEE, at its expense, shall
make available to LICENSOR any relevant books, records, papers, information,
designs, samples, specimens, and the like and shall cause any of LICENSEE’s
employees to be deposed or to testify, whenever requested to do so by LICENSOR.

10.   INDEMNIFICATION AND INSURANCE.

     10.1 LICENSEE shall protect, indemnify and save harmless LICENSOR,
LICENSOR’s parent, subsidiaries and affiliates and all officers, directors,
agents, employees and representatives thereof, and any of them, from and against
any and all expenses, damages, claims, suits, actions, judgments and costs
whatsoever, including reasonable attorneys’ fees, arising out of, or in any way
connected with, any claim or action for the violation by LICENSEE of any
statutory or regulatory obligation, any claim or action for injury or damage to
property, personal injury, death or other cause of action involving alleged
defects in Licensed Products, and any other claim or action arising out of
LICENSEE’s activities pursuant to this Agreement or other conduct of its
business, including infringement claims.
     10.2 LICENSEE shall, within thirty (30) calendar days after the execution
of this Agreement, obtain from an insurance company reasonably acceptable to
LICENSOR, and maintain during the term of this Agreement and for a period of
twenty-four (24) months following the expiration or termination of this
Agreement, public and products liability insurance with a limit of liability of
not less than Two Million ($2,000,000) U.S. dollars per occurrence to protect
LICENSOR against any liabilities with which it may be charged because of damage
or

 



--------------------------------------------------------------------------------



 



injuries suffered by any servants, agents, contractors, employees or customers
of LICENSEE or by the general public, resulting from the use or sale of the
Licensed Products manufactured, distributed, advertised, leased or sold by
LICENSEE or by LICENSEE’s contractor. LICENSEE shall include LICENSOR’s name in
such policy as an additional named insured and an additional loss payee, and
shall deliver to LICENSOR a certificate thereof. Said insurance shall provide
that it cannot be canceled without the insurer first giving LICENSOR twenty
(20) calendar days’ advance written notice thereof. LICENSEE shall furnish or
cause to be furnished to LICENSOR evidence of the maintenance and renewal of the
insurance required herein, including, but not limited to, copies of policies,
certificates of insurance, with applicable riders and endorsements, and proof of
premium payments.

11.   DEFAULT; TERMINATION.

     11.1 In the event of a default by either party in the performance of any of
its obligations pursuant to this Agreement, the non-defaulting party shall give
written notice of such default to the defaulting party. Within 30 days of its
receipt of such notice, the defaulting party shall cure the default. If the
defaulting party does not take such corrective actions or cure the default
within 30 days, the non-defaulting party has the right to terminate this
Agreement by providing written notice to the defaulting party. The right to
remedy a default does not apply to LICENSEE’s breach of Sections 4, 5, 6 or 7 of
this Agreement, which will give LICENSOR the right to treat such breach as a
non-curable default and to terminate this Agreement.
     11.2 Either party has the right to terminate this Agreement upon ten
(10) days prior notice upon the occurrence of any of the following events:

  (a)   If the other party becomes insolvent or makes an assignment for the
benefit of creditors or becomes the subject of receivership, bankruptcy or other
insolvency or debtor relief proceedings, or any similar proceedings;     (b)  
If the other party ceases to do business; or     (c)   Except as permitted under
Section 14 below, if the other party attempts to assign any of its rights under
this Agreement.

     A party’s exercise of its right, pursuant to this Section 11.2, to
terminate this Agreement is without prejudice to any other legal or equitable
remedy such party may hold against the other party by reason of the other
party’s breach of any term or condition of this Agreement.
     11.3 LICENSEE has the right to terminate this Agreement at any time by
giving written notice to LICENSOR during the course of any Contract Year, in
which case this Agreement will continue in full force and effect for an
additional one (1) Contract Year after December 31 of the Contract Year in which
the notice of termination was given. The Minimum Quarterly Royalties in effect
at the time of the notice of termination will remain constant for the remaining
Contract Years of this Agreement.
     11.4 Commencing with the Contract Year starting January 1, 2005, LICENSOR
has the right to terminate this Agreement during the Course of any Contract Year
if one of the following thresholds is not met with regard to the Royalties paid
by LICENSEE for the periods

 



--------------------------------------------------------------------------------



 



referenced below: (i) LICENSEE’s average Royalties from the two (2) most recent
Contract Years do not exceed 110% of the average annual Minimum Quarterly
Royalties from the same two (2) year period, or (ii) LICENSEE’s actual Royalties
for the most recent Contract Year do not exceed 70% of the actual Royalties for
the immediately preceding Contract Year. In the event of such notice of
termination from LICENSOR, this Agreement will continue in full force and effect
for an additional one (1) Contract Year after December 31 of the Contract Year
in which the notice of termination was given. The Minimum Quarterly Royalties in
effect at the time of the notice of termination will remain constant for the
remaining Contract Years of this Agreement.
     11.5 No assignee for the benefit of creditors, receiver, liquidator,
trustee in bankruptcy, sheriff or any other officer of the court or official
charged with taking over custody of LICENSEE’s assets or business, has any right
to continue performance of this Agreement, and this Agreement may not be
assigned by operation of law.
     11.6 Failure to terminate this Agreement pursuant to this Section 11 does
not effect or constitute a waiver of any remedies the non-defaulting party is
entitled to demand, whether by way of damages, termination or otherwise.
Termination of this Agreement is without prejudice to the rights and liabilities
of either party to the other in respect of any matter arising under this
Agreement.

12.   RIGHTS AFTER TERMINATION.

     12.1 Except as provided in Section 12.2 below, from and after the
termination of this Agreement, whether because of non-renewal, default or
otherwise, all of the rights of LICENSEE to the use of the Licensed Trademarks
will, except as hereinafter expressly provided, cease absolutely, and LICENSEE
must not thereafter manufacture, advertise, promote, distribute or sell any item
in connection with the Licensed Trademarks. It is further agreed that following
such termination, LICENSEE shall not manufacture, advertise, promote, distribute
or sell any item in connection with the use of any name, figure, design, logo,
trademark or trade name similar to or suggestive of the Licensed Trademarks.
     12.2 Notwithstanding Section 12.1 above, so long as LICENSOR does not
terminate this Agreement as set forth in Sections 11.1 and 11.2 above, any
Licensed Products for which as of the date of any other termination LICENSEE has
non-cancelable open orders may be sold by LICENSEE on a non-exclusive basis
during the 9-month period following the date of termination. LICENSEE shall
continue to pay Royalties to LICENSOR with respect to such sales at the rate and
in the manner specified in this Agreement. Within 30 days of the date of
termination, LICENSEE shall provide to LICENSOR a complete listing of the
inventory in transit and the warehoused inventory. LICENSEE has no right to
manufacture any additional Licensed Products after the date of termination.

13.   NOTICE.

     All notices required or provided for in this Agreement must be in writing
and must be given by registered mail, prepaid and properly addressed to the last
known address of the party to be served herewith, or by telecopy facsimile and
confirmed by regular mail, and will be deemed

 



--------------------------------------------------------------------------------



 



to have been given on the third (3rd) day after mailing or on the same day as
the facsimile transmission is received. Notices sent to LICENSOR shall be
addressed as follows:
KOSS Corporation
4129 North Port Washington Avenue
Milwaukee, WI 53212
Attn: President
Fax No.: (414) 967-1537
Notices sent to LICENSEE shall be addressed as follows:
Sonigem Products, Inc.
300 Alden Road
Markham, Ontario L3R 4C1
Attn: President
Fax No.: 905-940-4411

14.   ASSIGNMENT.

     This Agreement binds and inures to the benefit of LICENSOR, and the
successors and assigns of LICENSOR. The rights granted LICENSEE hereunder are
exclusive to it and may not, without the prior written consent of LICENSOR, be
transferred or assigned to any other entity. In the event of the merger or
consolidation of LICENSEE with any other entity, LICENSOR has the right to
terminate this Agreement by so notifying LICENSEE in writing on or before sixty
(60) days after LICENSOR has received written notice of such merger or
consolidation.

15.   INDEPENDENT CONTRACTORS.

     The relationship of LICENSOR and LICENSEE established by this Agreement is
that of independent contractors, and nothing contained in this Agreement will be
construed to (a) give either party the power to direct and control the
day-to-day activities of the other, (b) constitute the parties as partners,
joint venturers, co-owners, or otherwise as participants in a joint or common
undertaking, or (c) allow LICENSEE or LICENSOR to create or assume any
obligation on behalf of the other party for any purpose whatsoever, unless
otherwise expressly provided in this Agreement.

16.   CONFIDENTIALITY.

     16.1 Definition of Confidential Information. Each party may receive (the
“Recipient”) confidential or proprietary information from the other party (the
“Disclosing Party”) in the course of performing its obligations under this
Agreement. Confidential information includes the terms of this Agreement and any
information from the Disclosing Party that: (i) is marked as “Confidential” or
“Proprietary,” (ii) is reasonably identifiable as the confidential information
of the Disclosing Party, (iii) is not generally known in the businesses and
industries in which the Recipient is engaged, or (iv) under the circumstances of
the disclosure should reasonably be considered as confidential or proprietary
information of the Disclosing Party. Confidential information does not include
any information that is: (a) rightly and lawfully known to the Recipient before
receipt from

 



--------------------------------------------------------------------------------



 



the Disclosing Party; (b) publicly available through no fault of the Recipient;
(c) rightly and lawfully received by the Recipient from a third party without a
duty of confidentiality; or (d) independently developed by the Recipient without
use of or access to the Disclosing Party’s confidential information.
     16.2 Obligations of Confidentiality. Both parties will take reasonable
care, but in no event less care than the party uses to protect its own
confidential information, to preserve in strict confidence any confidential or
proprietary information obtained by them, their agents or employees. Each party
will use the confidential information only in the course of performing its
obligations under this Agreement, unless otherwise agreed to by the Disclosing
Party in writing. Disclosure of confidential information required by a
government body or court of law is not a violation of this Section 16 if the
Recipient gives prompt notice of the required disclosure to the Disclosing Party
(and a reasonable opportunity for the Disclosing Party to obtain a protective
order) and the Recipient discloses only the amount of confidential information
required to comply with the government body or court of law.
     16.3 Obligations Upon Termination. Each party shall at its own expense
return to the other party or otherwise dispose as the Disclosing Party may
instruct, any information sent by the Disclosing Party (including electronically
sent) to the Recipient.

17.   MISCELLANEOUS.

     17.1 Section headings contained herein are solely for the purpose of aiding
in location of subject matter and are not to be given weight in the construction
of this Agreement.
     17.2 This writing constitutes the entire Agreement between the parties
regarding the subject matter of this Agreement and may not be changed or
modified except by a writing signed by the parties to this Agreement.
     17.3 If and to the extent that any provisions of this Agreement are
prohibited or unenforceable under any applicable law, such provisions shall be
ineffective to the extent of such prohibition or unenforceable without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of any other provision hereof.
     17.4 The failure of either party at any time or times to demand strict
performance by the other of any of the terms, covenants or conditions set forth
herein shall not be construed as a continuing waiver or relinquishment thereof
and each may at any time demand strict and complete performance by the other of
said terms, covenants and conditions.
     17.5 This Agreement is governed by the substantive laws of the State of
Wisconsin (regardless of laws that might be applicable under principles of
conflicts of laws) as to all matters, including but not limited to matters of
validity, construction, effect and performance. Resolution of any and all
disputes between LICENSOR and LICENSEE arising from or in connection with this
Agreement, whether based on contract, tort, common law, equity, statute,
regulation, order or otherwise, will be governed by and settled in accordance
with binding arbitration by three (3) arbitrators; provided, however, that the
three arbitrators selected must each have extensive knowledge in the area of
federal trademark law. If the parties cannot agree on the selection of three
arbitrators, each party shall select one arbitrator, and those two

 



--------------------------------------------------------------------------------



 



arbitrators together shall select the third arbitrator, and the three
arbitrators, shall resolve the dispute as provided herein. The arbitrators’
findings and decisions must be limited to the subject matter of the dispute, and
such findings and decisions must be in writing and are final and binding on the
parties hereto, and must specify the reasons for and facts on which such
findings and decisions were reached. The parties hereto shall bear equally the
arbitrators’ fees and charges, and each party shall bear its other costs and
expenses for the arbitration, including attorneys’ fees. The arbitration must be
conducted in Milwaukee, Wisconsin. To the extent that the parties hereto need to
enforce the arbitration provisions in this Agreement or need to enforce or
otherwise give effect to any arbitration finding, decision or award, any such
action or proceeding must be adjudicated before a federal or state court located
in Milwaukee, Wisconsin, and the parties hereby submit to the exclusive
jurisdiction of the courts of the State of Wisconsin located in Milwaukee,
Wisconsin, and of the federal courts located in Milwaukee, Wisconsin, with
respect to any such action or proceeding commenced by either party. The parties
hereto irrevocably waive any objection they now or hereafter may have respecting
the venue of any such action or proceeding brought in such a court or respecting
the fact that such court is an inconvenient forum, and hereby consent to the
service of process in any such action or proceeding by means of registered or
certified mail, return receipt requested, in care of the applicable address set
forth under the notice provisions in this Agreement.
     17.6 No delay, failure or default in performance of any obligation by
either party will constitute a breach of this Agreement to the extent caused by
an act of God, natural disaster, civil disturbance or other cause beyond the
party’s reasonable control and that the party could not have prevented by
reasonable precautions. If a force majeure event prevents LICENSEE from
performing under this Agreement for more than 90 days, LICENSOR may terminate
this Agreement by providing written notice of such termination to LICENSEE.
     IN WITNESS WHEREOF, each party hereto has caused this Agreement to be
executed as of the Effective Date.

              KOSS CORPORATION
 
            By: /s/ Michael J. Koss
 
      Michael J. Koss
 
      Title: President and CEO
 
            SONIGEM PRODUCTS, INC.
 
            By: /s/ Reuben Klein
 
      Reuben Klein
 
      Title: President and CEO

 



--------------------------------------------------------------------------------



 



EXHIBIT A
KOSS (Plain Block Letters) (as shown in U.S. Registration No. 1,821,035)
KOSS (Stylized) (as shown in U.S. Registration No. 1,850,556)
KOSS & Design (as shown in U.S. Registration No. 2,070,098)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Description of Products to be sold under LICENSOR’s Trademark.
     1. Video Products. Includes, but is not limited to (i) Televisions using
Cathode Ray Tube, Liquid Crystal Display, Plasma and Projection Technology, and
(2) Video Cassette Recorders/Players (VCRs).
     2. Communications Products. Includes, but is not limited to (i) Telephones
(line operated whether corded or cordless handsets), (ii) Answering Machines
with or without an Integrated Telephone, and (iii) Two-way Radios whether in
FRS, GMRS or MURS Technology Formats.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TO:
FROM:          (Subcontractor) Manufacturing Factory
RE:      Use of the “Koss” Brandname
The purpose of this letter is to acknowledge that
                                         has the right to manufacture Licensed
Products, as defined in the License Agreement between Sonigem Products, Inc.
(“Sonigem”) and Koss Corporation dated                                         ,
2003 (“License Agreement”), bearing the “Koss” brandname and trademarks only for
the account of Sonigem and only as a subcontract manufacturer pursuant to
Sections 2.2 and 2.3 of the License Agreement and for no other purpose. We agree
that we will not use the “Koss” name on any products other than those
manufactured for Sonigem’s account.                                         
agrees that neither it nor any affiliated or related individual or entity
(i) will, at any time, file any application for trademark registration or
otherwise obtain or attempt to obtain ownership of the “Koss” brandname or
trademarks, or any name or mark that is confusingly similar thereto, anywhere in
the world or (ii) directly or indirectly challenge or contest Koss Corporation’s
ownership of or rights in the “Koss” brandname and tradenames, whether for the
Licensed Products or otherwise.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Calculation of Quarterly Royalties Payment (in U.S. Dollars)

                                  Products   Total Sales   Returns   Net Sales  
Royalty Rate
Video Products
  $ _____     $ _____     $ _____       1 %  
Communications Products
  $ _____     $ _____     $ _____       1.5 %

TOTAL ROYALTIES PAYMENT U.S. $                    

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Cumulative Royalty Schedule

          Calendar Quarter   Cumulative Royalty
July 1, 2003 — September 30, 2003
  $ 12,500  
October 1, 2003 — December 31, 2003
  $ 25,000  
January 1, 2004 — March 31, 2004
  $ 37,500  
April 1, 2004 — June 30, 2004
  $ 50,000  
 
       
July 1, 2004 — September 30, 2004
  $ 68,750  
October 1, 2004 — December 31, 2004
  $ 87,500  
January 1, 2005 — March 31, 2005
  $ 106,250  
April 1, 2005 — June 30, 2005
  $ 125,000  
 
       
July 1, 2005 — September 30, 2005
  $ 150,000  
October 1, 2005 — December 31, 2005
  $ 175,000  
January 1, 2006 — March 31, 2006
  $ 200,000  
April 1, 2006 — June 30, 2006
  $ 225,000  
 
       
July 1, 2006 — September 30, 2006
  $ 256,250  
October 1, 2006 — December 31, 2006
  $ 287,500  
January 1, 2007 — March 31, 2007
  $ 318,750  
April 1, 2007 — June 30, 2007
  $ 350,000  

     
July 1, 2007 — September 30, 2007
  The greater of $387,500 or $350,000 + the average Minimum Quarterly Royalties
paid by LICENSEE for July 1, 2006 — June 30, 2007 (the “17th Minimum Quarterly
Royalty”)
 
   
October 1, 2007 — December 31, 2007
  The 17th Minimum Quarterly Royalty + the greater of (i) $37,500 and (ii) the
average Minimum Quarterly Royalties paid by LICENSEE for July 1, 2006 — June 30,
2007 (the “18th Minimum Quarterly Royalty”)
 
   
January 1, 2008 — March 31, 2008
  The 18th Minimum Quarterly Royalty + the greater of (i) $37,500 and (ii) the
average Minimum Quarterly Royalties paid by LICENSEE for July 1, 2006 — June 30,
2007 (the “19th Minimum Quarterly Royalty”)
 
   
April 1, 2008 — June 30, 2008
  The 19th Minimum Quarterly Royalty + the greater of (i) $37,500 and (ii) the
average Minimum Quarterly Royalties paid by LICENSEE for July 1, 2006 — June 30,
2007 (the “20th Minimum Quarterly Royalty”)

 



--------------------------------------------------------------------------------



 



      Calendar Quarter   Cumulative Royalty
July 1, 2008 — September 30, 2008
  The 20th Minimum Quarterly Royalty + the greater of (i) $39,375 and (ii) the
average Minimum Quarterly Royalties paid by LICENSEE for July 1, 2007 — June 30,
2008 (the “21st Minimum Quarterly Royalty”)
 
   
October 1, 2008 — December 31, 2008
  The 21st Minimum Quarterly Royalty + the greater of (i) $39,375 and (ii) the
average Minimum Quarterly Royalties paid by LICENSEE for July 1, 2007 — June 30,
2008 (the “22nd Minimum Quarterly Royalty”)
 
   
January 1, 2009 — March 31, 2009
  The 22nd Minimum Quarterly Royalty + the greater of (i) $39,375 and (ii) the
average Minimum Quarterly Royalties paid by LICENSEE for July 1, 2007 — June 30,
2008 (the “23rd Minimum Quarterly Royalty”)
 
   
April 1, 2009 — June 30, 2009
  The 23rd Minimum Quarterly Royalty + the greater of (i) $39,375 and (ii) the
average Minimum Quarterly Royalties paid by LICENSEE for July 1, 2007 — June 30,
2008 (the “24th Minimum Quarterly Royalty”)
 
   
July 1, 2009 — September 30, 2009
  The 24th Minimum Quarterly Royalty + the greater of (i) $41,344 and (ii) the
average Minimum Quarterly Royalties paid by LICENSEE for July 1, 2008 — June 30,
2009 (the “25th Minimum Quarterly Royalty”)
 
   
October 1, 2009 — December 31, 2009
  The 25th Minimum Quarterly Royalty + the greater of (i) $41,344 and (ii) the
average Minimum Quarterly Royalties paid by LICENSEE for July 1, 2008 — June 30,
2009 (the “26th Minimum Quarterly Royalty”)
 
   
January 1, 2010 — March 31, 2010
  The 26th Minimum Quarterly Royalty + the greater of (i) $41,344 and (ii) the
average Minimum Quarterly Royalties paid by LICENSEE for July 1, 2008 — June 30,
2009 (the “27th Minimum Quarterly Royalty”)
 
   
April 1, 2010 — June 30, 2010
  The 27th Minimum Quarterly Royalty + the greater of (i) $41,344 and (ii) the
average Minimum Quarterly Royalties paid by LICENSEE for July 1, 2008 — June 30,
2009 (the “28th Minimum Quarterly Royalty”)

 